DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-27, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites comparing a variability of a signal to an average of a plurality of signals. It is unclear what the average of is with regard to the plurality of signals. Is the average an average waveform of the plurality of signals? Is the average an average value obtained by processing each of the plurality of signals? Is the average an average of a measurable parameter of each of the plurality of waveforms (e.g. an average maximum amplitude)? Clarification is requested as to what is meant by “an average of the plurality of signals”? For this examination, any average that may be obtained from a plurality of signals will be considered to read on “an average of the plurality of signals”. It is also unclear what the “a variability” of a signal is. For this examination, any changes within or associated with a signal will be considered to be a variability. Claim 27 recites that evaluating is performed at a frequency of 10Hz or higher. Is this referring to how often evaluating is performed, or is it referring to the frequency of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 (US Pub No. 2014/0051044 – previously cited) in view of Addison et al.’601 (US Pub No. 2013/0079601 – previously cited) further in view of Day et al.’727 (US Pub No. 2016/0352727).
Regarding claim 8, Figure 1 of Badower et al.’044 discloses an electroencephalogram (EEG) sensor assembly 100, the sensor assembly comprising: a plurality of electrodes (section [0158], and electrodes 138a-138t as seen in Figure 5 and mentioned in section [0164]); a platform 102,104,106,108 supporting the plurality of electrodes (section [0158], and see individual platform in Figure 5); a sensor processing module supported by the platform (printed circuit board of section [0168], switching circuit of Figure 12A In the example shown, the first housing 126 may be placed near the right ear of a user and the second housing 128 may be placed near the left ear of the user so that the bands 102-108 are disposed over the head of the user for reading electrical activity along the scalp.”); evaluating each of the plurality of signals in real-time to determine a quality of each of the plurality of signals (sections [0229] and [0232]); and activating one or more switches between the electrodes to electrically-connect a subset of the plurality of electrodes to an output of the sensor assembly, the subset selected based on the determined quality of each signal (section [0232]).
Badower et al.’044 discloses all of the elements of the current invention, as discussed above, except for the signal quality evaluation being performed using machine learning. Addison et al.’601 teaches evaluating the signal quality of physiological signals using machine learning (section [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sensor processing module of Badower et al.’044 to perform its signal quality evaluation using machine learning, as taught by Addison et al.’601, since it would merely be applying a known technique to a known device ready for improvement to yield predictable results. The modification to Badower et al.’044 would allow the signal quality of each electrode to be evaluated over time based on learned noise/signal quality data.
	Badower et al.’044 in view of Addison et al.’601 discloses all of the elements of the current invention, as discussed above, except for the quality of each of the plurality of signals being determined by comparing a variability of each of the plurality of signals to an average of the plurality of signals. Day et al.’727 teaches determining the quality of each signal of a plurality of signals by comparing a variability 
Regarding claim 9, the platform comprises a printed circuit board (sections [0168] and [0198] of Badower et al.’044).
	Regarding claim 10, each electrode is in communication with the sensor processing module via a corresponding unique signal line (section [0185] of Badower et al.’044).
	Regarding claim 11, the plurality of electrodes are in communication with the sensor processing module via a common signal line (the plurality of electrodes on a particular platform (e.g. platform 102 shown in Figure 5 of Badower et al.’044), are all in communication with the sensor processing module via a common signal line 142 as discussed in section [0164] of Badower et al.’044).
	Regarding claim 12, the electrodes are arranged in groups (see individual platforms 102,104,106,108 of Figures 1-4 of Badower et al.’044), each group comprising some of the plurality of electrodes and the electrodes in each group being in communication with the sensor processing module via a common signal line (see rejection of claim 11), the signal lines for each group being different.
	Regarding claim 13, each electrode comprises a rigid, electrically-conducting element (see Figure 11A, electrode 138a, and section [0183] of Badower et al.’044).
	Regarding claim 14, each electrode comprises a flexible electrically-conducting element (see Figure 11A, electrode 138a, and section [0183] of Badower et al.’044).

	Regarding claim 16, the sensor processing module is attached to the printed circuit board (sections [0161], [0164], and [0198] of Badower et al.’044).
	Regarding claim 17, the sensor assembly comprises a power source in electrical communication with the sensor processing module (section [0211] of Badower et al.’044).
	Regarding claim 18, the sensor processing module comprises a connector for connecting the sensor processing module to a lead (section [0209] of Badower et al.’044 discloses a mini-USB port and “other types of physical ports” for coupling the sensor processing module to a lead).
	Regarding claim 19, the sensor assembly further comprises a wireless transmitter in communication with the sensor processing module and arranged to wirelessly transmit output signals from the subset of the plurality of electrodes to a receiver (sections [0161], [0164], [0198], and [0209] of Badower et al.’044).
	Regarding claim 20, the plurality of electrodes are arranged to contact the subject’s scalp over an area of 10cm2 or more (see Figures 4A and 4B of Badower et al.’044, and section [0186] which discloses a subset of electrodes within about a 1.5cm radius – four of those subsets of electrodes (on platforms 102,104,106,108) within a 1.5cm radius would result in a plurality of electrodes over an area of 10cm2 or more).
	Regarding claim 21, evaluating each of the plurality of signals comprises evaluating a signal-to-noise ratio for each signal (section [0229] of Badower et al.’044). 
	Regarding claim 22, section [0207] of Badower et al.’044 discloses increasing the signal-to-noise ratio of a signal to enhance signal quality. This teaching by Badower et al.’044 shows that an increase in 
	Regarding claim 27, Badower et al.’044 teaches evaluating EEG signals at a frequency of 10Hz or higher (sections [0222] and [0254]).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 in view of Addison et al.’601 further in view of Day et al.’727, as applied to claim 8, further in view of Burton et al.’619 (US Pub No. 2011/0118619 – previously cited).
Badower et al.’044 in view of Addison et al.’601 further in view of Day et al.’727 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for evaluating each of the plurality of signals by evaluating an impedance at each electrode. Burton et al.’619 teaches that signal quality of an EEG signal may be evaluated by comparing an impedance measurement at each of a plurality of electrodes to a threshold value, and it further teaches that poor signal quality is determined when an impedance value is above a threshold impedance value (section [0394]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modified the EEG sensor assembly of Badower et al.’044 in view of Addison et al.’601 further in view of Day et al.’727 to evaluate the quality of the EEG signals by comparing an impedance value of each electrode to an impedance value threshold, as taught by Burton et al.’619, since it would merely be providing an additional way by which to determine the signal quality of an EEG signal acquired by each electrode. Furthermore, the modification .
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 in view of Addison et al.’601 further in view of Day et al.’727, as applied to claim 8, further in view of Stengel et al.’161 (US Pub No. 2003/0088161 – previously cited).
Badower et al.’044 in view of Addison et al.’601 further in view of Day et al.’727 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the operations comprising multiplexing and demultiplexing. Official notice is being taken that it is well known in the art for an EEG monitoring device to include a multiplexer for multiplexing a plurality of signals and a demultiplexer for demultiplexing the plurality of signals. Furthermore, Stengel et al.’161 teaches an EEG monitoring device comprising a multiplexer for multiplexing a measured plurality of signals at each of a plurality of electrodes and a demultiplexer for demultiplexing the measured plurality of signals (see ABSTRACT, and sections [0006] and [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the operations comprise multiplexing and demultiplexing the plurality of signals, as taught by Stengel et al.’161, as this provides a means by which to combine the numerous analog EEG signals and transmit them to the signal processing module, and then further produce digital representations of the processed signals for display on a monitor (ABSTRACT, and sections [0006] and [0041] of Stengel et al.’161).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 in view of Addison et al.’601.
Regarding claim 28, Figure 1 of Badower et al.’044 discloses an electroencephalogram (EEG) sensor assembly 100, the sensor assembly comprising: a plurality of electrodes (section [0158], and electrodes 138a-138t as seen in Figure 5 and mentioned in section [0164]); a platform 102,104,106,108 supporting the plurality of electrodes (section [0158], and see individual platform in Figure 5); a sensor In the example shown, the first housing 126 may be placed near the right ear of a user and the second housing 128 may be placed near the left ear of the user so that the bands 102-108 are disposed over the head of the user for reading electrical activity along the scalp.”); evaluating each of the plurality of signals in real-time to determine a quality of each of the plurality of signals (sections [0229] and [0232]); and activating one or more switches between the electrodes to electrically-connect a subset of the plurality of electrodes to an output of the sensor assembly, the subset selected based on the determined quality of each signal (section [0232]).
Badower et al.’044 discloses all of the elements of the current invention, as discussed above, except for the signal quality evaluation being performed using machine learning. Addison et al.’601 teaches evaluating the signal quality of physiological signals using machine learning (section [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sensor processing module of Badower et al.’044 to perform its signal quality evaluation using machine learning, as taught by Addison et al.’601, since it would merely be applying a known technique to a known device ready for improvement to yield predictable results. The modification to Badower et al.’044 would allow the signal quality of each electrode to be evaluated over time based on learned noise/signal quality data.
Regarding claim 29, Badower et al.’044 teaches a density of the plurality of electrodes being 5/cm2.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 in view of Addison et al.’601, as applied to claim 28, further in view of Watson et al.’173 (US Pub No. 2010/0332173).
Badower et al.’044 in view of Addison et al.’601 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the quality of each of the plurality of signals being determined by comparing a variability of each of the plurality of signals to a previously acquired corresponding signal from the same electrode. Watson et al.’173 teaches determining a signal quality of an electrode by comparing a variability of a signal from the electrode to a previously corresponding signal from the same electrode (sections [0053-0057]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modified the EEG sensor assembly of Badower et al.’044 in view of Addison et al.’601 to evaluate the quality of the EEG signals by comparing a variability of each of the plurality of signals to a previously acquired corresponding signal from the same electrode, as taught by Watson et al.’173, since it would merely be providing an additional way by which to determine the signal quality of an EEG signal acquired by each electrode. Furthermore, the modification to Badower et al.’044 in view of Addison et al.’601 would merely be combining prior art elements according to known methods to yield predictable results.
It is noted that the Applicant’s Specification discloses “Data could be compared numerically with existing clean data archetypes or canonical waveforms via a number of techniques, such as cross-correlation, normalized cross-correlation, convolution, or single correlation”, and that section [0229] of Badower et al.’044 teaches determining quality of each of the plurality of signals by performing a neighborhood correlation between the signal of one electrode and the signals of surrounding electrodes.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered and they are not entirely persuasive. Applicant’s amendment to claim 20 has overcome the 35 U.S.C. 101 rejection of the claim. Applicant’s arguments regarding the prior art rejections of claims 8-26 are moot in view of the new grounds of rejection, the new grounds of rejection being necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silveira et al.’743 (US Pub No. 2015/0230743) teaches determining signal quality by comparing signal values to a predetermined variation threshold. Gray’257 (US Pub No. 2007/0038257 – previously cited) teaches the advantage of lead switching technology based on signal quality for biomedical devices. Castro Miller et al.’701 (US Pub No. 2017/0325701 – previously cited) teaches using machine learning to determine EEG signal quality. Sullivan et al.’602 (US Pub No. 2017/0367602 – previously cited) teaches using machine learning to determine EEG signal quality. Li et al.’379 (US Pub No. 2011/0112379 – previously cited) teaches using machine learning to determine EEG signal quality. Simon et al.’639 (USPN 4,577,639 – previously cited) teaches activating one or more switches between electrodes of a bioelectrical signal measuring device based on a determined quality of signals acquired from each electrode. Donnett et al.’039 (US Pub No. 2008/0077039 – previously cited) teaches multiplexing and demultiplexing signals in an EEG monitoring method. John’258 (USPN 4,279,258 – previously cited) teaches multiplexing and demultiplexing signals in an EEG monitoring method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791